Citation Nr: 1102561	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-00 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fayetteville, 
Arkansas


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility on June 29, 2008.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to August 1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of August and November 2008 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Fayetteville, Arkansas.


FINDINGS OF FACT

1.  The Veteran was treated on June 29, 2008 at St. John's 
Medical Center in St. Louis, Missouri.

2.  The Veteran's current statements regarding the severity of 
symptoms at the time that he sought treatment at St. John's 
Medical Center lack credibility.

3.  The treatment that the Veteran received for shortness of 
breath and/or dyspnea was not of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred on June 29, 2008 at St. 
John's Medical Center.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120-121, 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to payment or 
reimbursement of the medical expenses he incurred on June 29, 
2008 at St. John's Medical Center (SJMC) in St. Louis, Missouri.  

By way of history, the Veteran filed the current claim for 
payment or reimbursement of the unauthorized medical expenses 
incurred at SJMC in August 2008.  The VAMC denied the Veteran's 
claim for payment or reimbursement of the medical expenses 
incurred at SJMC under the Veterans Millennium Health Care and 
Benefits Act in a decision dated August 2008.  Specifically, the 
VAMC denied the Veteran's claim noting that VA facilities were 
feasibly available to provide the care.  The Veteran was notified 
of this decision and filed a notice of disagreement (NOD) in 
October 2008.  The VAMC subsequently reconsidered the Veteran's 
claim, but continued the initial denial by way of a decision 
dated November 2008 on the grounds that the Veteran's condition 
was non-emergent and VA facilities were feasibly available.  The 
VAMC issued a statement of the case (SOC) in December 2003 and 
the Veteran perfected this appeal in January 2009 by timely 
filing a VA Form 9.

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a veteran 
to a non-VA hospital at VA expense must be authorized in advance.  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran or by 
others on his/her behalf is dispatched to VA for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time Saturday, 
Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with 
non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 
(2010) provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously authorized 
in a private or public (or Federal) hospital not operated by VA, 
or of any medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed 
under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-
connected disability;

(2)  For non-service-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability;

(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 -and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Prior to the June 29, 2008 treatment in question, the Veteran was 
service-connected for schizoaffective disorder (70 percent, 
effective September 21, 1994).  The Veteran was also awarded a 
total disability rating based on individual unemployability 
(TDIU) and found to meet the basic eligibility requirements for 
Dependents' Education Assistance, effective September 21, 1994.  
See rating decision dated February 2003.  A notation in the 
rating decision described the Veteran as having a "total 
service-connected disability, permanent in nature."  Id.

While there is no indication in the record that the care rendered 
at SJMC on June 29, 2008 was for a service-connected disability 
or for a non-service-connected disability associated with and 
held to be aggravating a service-connected disability, or that he 
was a participant in a rehabilitation program under 38 U.S.C. ch. 
31., the evidence reflects that the Veteran is permanently and 
totally disabled as a result of his service-connected 
schizoaffective disorder.  In this regard, it is unclear from the 
record the extent to which the VAMC considered the Veteran's 
claim under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).  

However, it appears that 38 C.F.R. § 17.120(a)(3) applies in this 
case given the notation contained in the February 2003 rating 
decision which identified the Veteran's service-connected 
disability as "total" and "permanent in nature." 
Although it is unclear from the record the extent to which the 
VAMC considered the Veteran's claim under 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120(a)(3), the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision in 
this case for the reasons discussed in greater detail below.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Payment Under 38 U.S.C.A. § 1725

The Board will also review the Veteran's claim under the Veterans 
Millennium Health Care and Benefits Act to determine if he is 
entitled to payment or reimbursement for medical care incurred on 
June 29, 2008 at SJMC.  See 38 U.S.C.A. § 1725 (West 2002); 38 
C.F.R. §§ 17.1000-17.1008 (2010).

According to 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for non-service-connected disabilities in 
non-VA facilities is made only if all of the following criteria 
are met:

(a)  The emergency services were provided 
in a hospital emergency department or 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or reimbursement 
for the initial evaluation and treatment is 
for a condition of such nature that a 
prudent layperson would have reasonably 
expected that delay in seeking immediate 
medical attention would have been hazardous 
to life or health (this standard would be 
met if there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity (including 
severe pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily function, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that the Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that the 
nearest available appropriate level of care 
was at a non-VA medical center);

(d)  The claim for payment or reimbursement 
for any medical care beyond the initial 
emergency evaluation and treatment is for a 
continued medical emergency of such a 
nature that the Veteran could not have been 
safely discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled in 
the VA health care system and had received 
medical services under authority of 38 
U.S.C. chapter 17 within the 24-month 
period preceding the furnishing of such 
emergency treatment; 

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot 
be met if the Veteran has coverage under a 
health-plan contract but payment is barred 
because of a failure by the Veteran or the 
provider to comply with the provisions of 
that health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals for a denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted without 
success all claims and remedies reasonably 
available to the Veteran or provider 
against a third party for payment of such 
treatment; and the Veteran has no 
contractual or legal recourse against a 
third party that could reasonably be 
pursued for the purpose of extinguishing, 
in whole or in part, the Veteran's 
liability to the provider; and 

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for the 
emergency treatment provided (38 U.S.C. § 
1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group 
of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).    
  
Resolution of the Veteran's claim turns on whether the treatment 
rendered at SJMC on June 29, 2008 was for a medical emergency 
such that a VA facility was not feasibly available.  The VAMC 
has otherwise determined that the Veteran satisfied the other 
initial criteria outlined in 38 U.S.C.A. § 1725 for 
consideration under the Veterans Millennium Health Care and 
Benefits Act.

The definition of the term "emergency treatment" is defined as 
medical services furnished, in the judgment of the Secretary, 
(1) when Department or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would 
not be reasonable; (2) when such care or services are rendered 
in a medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (3) until 
such time as a veteran can be transferred safely to a 
Department facility or other Federal facility.  38 U.S.C.A. § 
1725(f)(1).

The Veteran presented to SJMC on June 29, 2008 shortly before 
4:30PM.  He reported subjective complaints of shortness of 
breath.  It was noted that the Veteran had a history of 
congestive heart failure (CHF).  The onset of the shortness of 
breath, according to the Veteran, was approximately four to 
five weeks prior to this episode of care.  He described his 
pain as a "zero" on a scale of one to ten (with ten being the 
most severe).  See June 29, 2008 emergency department triage 
note.

A patient medical record associated with the episode of care 
indicated that the Veteran had intermittent shortness of breath 
for approximately six weeks.  He denied chest pain or 
palpitations and rated his pain as a "zero" on a scale of one 
to ten (with ten being the most severe).  See also, Expeditor 
Note (indicating gradual onset of symptoms over five to six 
weeks following shoulder injury and noting that the Veteran 
felt "ok" at SJMC).  After arriving at SJMC, the Veteran 
waited approximately five hours before being transferred to a 
room. 

A nursing assessment performed shortly before 10PM indicated 
that the Veteran had increasing shortness of breath over the 
past six weeks since breaking his left shoulder.  The Veteran's 
past medical history was significant for asthma, bronchitis, 
cerebrovascular accident, heart disease, high blood pressure, 
and pneumonia.  The Veteran was described as being alert and in 
no acute distress at that time.  The assessment was "urgent."  
A chest x-ray showed interval development of mild to moderate 
CHF while a computed tomography (CT) scan was interpreted to 
show no acute disease or significant interval change in 
appearance of the chest when compared to a scan performed 
earlier that month.  The impression was dyspnea.  Shortly after 
10PM, a nursing note described the Veteran as alert, oriented, 
and calm.

The Veteran expressed a desire to go home shortly after 
10:30PM.  His request to leave SJMC was subsequently repeated 
on more than one occasion and he refused to take medications 
prescribed to him by SJMC medical personnel.  Instead, the 
Veteran stated that he wanted to leave.  The Veteran 
subsequently left SJMC against medical advice.  The Veteran was 
noted to be alert, oriented, calm, and in no distress at the 
time that he left SJMC around 11PM.

Included in the duplicate combined health record (CHR) is a 
synopsis of the Veteran's care on June 29, 2008 from SJMC.  
This synopsis, drafted by SJMC medical personnel, indicated 
that the Veteran presented to the emergency department with 
subjective complaints of intermittent shortness of breath for 
approximately six weeks.  The Veteran stated that "nothing was 
different" in his symptoms since onset, but that "it was just 
that this episode was currently going on since it had been 
intermittent for about six weeks."  The Veteran's vital signs 
were noted to be stable in triage, but once he was taken into 
the emergency department, his blood pressure became elevated.  
Nevertheless, the Veteran's vital signs continued to be stable 
and the Veteran, by his own account, attributed his elevated 
blood pressure to "white coat syndrome."  The Veteran denied 
chest pain, but reported positional shortness of breath, worse 
when lying down.  He also stated that he thought he had some 
form of an asthma attack.

Diagnostic testing conducted at that time was interpreted to 
show no significant changes when compared to previous studies.  
It was also noted that the Veteran insisted on more than one 
occasion to go home.  He refused an oral inhaler as well as 
blood pressure medication before leaving SJMC against medical 
advice.  The Veteran was advised of the risks of leaving 
against medical advice.  The Veteran walked out of the 
emergency department without any distress.  The impression was 
dyspnea, left against medical advice.  

The Veteran expressed the opinion that his service-connected 
psychiatric disorder caused his hypertension.  See October 2008 
NOD.  The Veteran further stated in his January 2009 
substantive appeal that he had high blood pressure and 
"extreme" shortness of breath.  Consequently, the Veteran 
stated that he was unable to drive to the nearest VAMC for 
care.  In June 2010, the Veteran submitted Congressional 
correspondence in which he indicated that he experienced 
"stroke-like symptoms" at the time he sought care at SJMC.  He 
further stated that he was unable to drive to the nearest VAMC.  
He also attributed the denial of his claim for payment or 
reimbursement for unauthorized medical expenses to a "clerical 
error."   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against payment or reimbursement 
for unauthorized medical expenses incurred at a private medical 
facility on June 29, 2008.  

As noted above, the controlling inquiry in this case is whether 
the Veteran's treatment for shortness of breath and/or dyspnea, 
was of such nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  The Board finds that it 
was not.

The Board acknowledges that there is competing evidence regarding 
the severity of the Veteran's symptoms on June 29, 2008 at the 
time care was rendered at SJMC.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).  

On one hand, emergency department records indicated that the 
Veteran had increasing, but intermittent shortness of breath in 
the four to six weeks leading to the episode of care in 
question.  By his own account, the Veteran denied having chest 
pain and attributed his shortness of breath to residuals of a 
broken left shoulder.  It was also consistently noted that the 
Veteran was alert, oriented, calm, and in no distress during 
this period of care.  Despite a notation of elevated blood 
pressure (which the Veteran attributed to "white coat 
syndrome") and a nursing assessment marked "urgent," the 
Veteran's vital signs were otherwise found to be stable or 
normal.  Additionally, there was no indication contained in the 
duplicate CHR that the Veteran's symptoms were of an emergent 
nature at that time.  Emergent symptoms, if experienced by the 
Veteran, would have been noted at the time of admission or at 
some point during his hospitalization at SJMC.  However, the 
condition was assessed as "urgent" rather than "emergent."  
Moreover, the Veteran waited approximately five hours before 
being transferred to a room and then refused prescribed 
medications before leaving SJMC against medical advice.  
Specifically, he walked out of the emergency department without 
any distress.  In the Board' opinion, this chronology of events 
weighs against a finding that the Veteran's symptoms were of an 
emergent nature.

On the other hand, the Veteran currently reports having 
"extreme" shortness of breath and "stoke-like symptoms" upon 
admission to SJMC.  The Court has in the past held that lay 
testimony is competent regarding features or symptoms of injury 
or disease when the features or symptoms are within the personal 
knowledge and observations of the witness.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a 
layperson may provide competent evidence to establish a diagnosis 
where the lay person is "competent to identify the medical 
condition"); see also, Davidson v. Shinseki, 581 F.3d. 1313, 
1315 (Fed. Cir. 2009).  Thus, the Veteran's lay statements 
regarding the severity of his symptoms on June 29, 2008 are 
competent evidence.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 
(2007).

Ultimately, however, the Board finds that the Veteran's 
statements regarding the severity of his symptoms at the time 
that he sought treatment at SJMC on June 29, 2008 lack 
credibility.  
  
Emergency department treatment records made clear that the 
Veteran experienced shortness of breath at the time of admission 
on June 29, 2008.  These symptoms were present for four to six 
weeks.  There is no indication of record, aside from the 
Veteran's own statements, that he had "extreme" difficulty 
breathing or "stroke-like symptoms."  In fact, the emergency 
department treatment records specifically refuted his contention 
in that they described him as alert, oriented, calm, and in no 
distress.  The Board finds the emergency department treatment 
records to be highly probative evidence regarding the severity of 
the Veteran's symptoms as these records were generated 
contemporaneously to the incident in question.

The Board also observes that the Veteran provided additional 
statements regarding the severity of his symptoms only after his 
claim was initially denied in August and November 2008.  It is 
also noteworthy that the purported severity and specificity of 
the Veteran's symptoms continued to increase following VA's 
continued denials; however, the June 29, 2008 incident was also 
more remote in time when the Veteran made such assertions. 

Given the Veteran's inconsistent statements, the Board finds 
that current statements made by the Veteran concerning the 
severity of symptoms at the time that he sought treatment at 
SJMC lack credibility.  The Board's conclusion in this regard 
is buttressed by the November 2008 decision denying the 
Veteran's claims on reconsideration.  In reaching that 
conclusion, a VA physician conducted a "clinical review" of 
the records associated with the episode of care at SJMC.  In 
particular, the physician noted that the Veteran reported a 
six-week history of intermittent breathing problems.  The 
physician also noted that the Veteran was not in acute distress 
during this time and there was no indication contained in the 
duplicate CHR that the Veteran's condition was emergent.

The controlling question in this case is whether the Veteran's 
condition on June 29, 2008 was of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  The Board is sympathetic to the Veteran's situation in 
this case.   However, the Board finds that the Veteran's 
condition on June 29, 2008 was not of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  

In fact, the Veteran experienced intermittent shortness of breath 
for a period of four to six weeks before seeking care at SJMC.  
Upon arrival, the Veteran specifically stated that there was no 
change in the nature of his symptoms during that six week period.  
In short, he had several weeks in which he could have reported to 
VA concerning the reason he reported to the emergency department 
at SJMC.  In determining that the treatment was not for an 
emergency, the Board takes into consideration the objective 
evidence of record as described in detail above, as well as the 
lay statements and testimony provided by the Veteran, which is 
found to lack credibility.

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 C.F.R. § 17.1002(b), the Board finds that any 
discussion as to whether a VA medical facility was feasibly 
available is unnecessary.  

As noted above, the evidence reflects that the Veteran is 
permanently and totally disabled as a result of his service-
connected schizoaffective disorder.  It is unclear from the 
record the extent to which the VAMC considered the Veteran's 
claim under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120(a)(3).  But, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision in this case because payment 
under either 38 U.S.C.A. § 1725 or § 1728 requires a threshold 
showing that the condition for which the Veteran sought private 
treatment was a medical emergency.  See Bernard, 4 Vet. App. at 
394. 

As discussed above, however, the Board determined, based on the 
objective evidence of record, that the treatment that the Veteran 
received for shortness of breath and/or dyspnea on June 29, 2008 
at SJMC was not of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  The 
outcome of the Veteran's current claim remains the same whether 
it was adjudicated under 38 U.S.C.A. § 1725 or § 1728; the claim 
must be denied.  Accordingly, the Board finds that payment or 
reimbursement of unauthorized medical expenses incurred by the 
Veteran at St. John's Medical Center on June 29, 2008 is not 
warranted and, therefore, the Veteran's claim is denied.  

The Board has applied the benefit-of-the-doubt doctrine in 
reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was not provided proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect to 
the information and evidence needed to substantiate the Veteran's 
claim for payment or reimbursement of unauthorized medical 
expenses did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  

The VAMC provided VCAA notice to the Veteran in August 2008 prior 
to the initial decision in this matter.  The notice letter 
informed the Veteran of the Veteran's and VA's respective duties 
for obtaining evidence.  In particular, the Veteran was informed 
to submit, or authorize VA to obtain, medical evidence in support 
of his claim.  Regrettably, however, the Veteran was not provided 
with the information and evidence needed to substantiate a claim 
for payment or reimbursement of unauthorized medical expenses.  

The Veteran's claim for payment or reimbursement of unauthorized 
medical expenses was denied in August 2008.  But, the Veteran was 
informed in that same decision of the information and evidence 
needed to substantiate a claim for payment or reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1725.  He was 
also informed of the reasons for denial and of his procedural and 
appellate rights.  His claim was readjudicated in November 2008 
and he was also provided with a statement of the case (SOC) in 
December 2008.  The SOC provided, in complete detail, all of the 
information and evidence needed to substantiate the current claim 
for payment or reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. § 1725; C.F.R. § 17.52-17.55.  

The Board notes that 38 U.S.C.A. § 1725 and § 1728 were amended 
by The Veterans' Mental Health and Other Care Improvements Act 
of 2008.  See Pub. L. No. 110-387, § 1728, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein concerned mandatory 
reimbursement for veterans receiving emergency treatment in non-
VA medical facilities until transfer to a VA medical facility 
(provided that the other criteria for eligibility were met).  
These amendments are not applicable to the instant case because 
the primary dispute here is whether the Veteran's condition 
constituted a medical emergency.  The definition of "emergency 
treatment" as seen in 38 U.S.C.A. § 1725 remained unchanged 
following the October 2008 amendments.  Furthermore, the Board 
need not determine here whether 38 U.S.C.A. § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect.  
Whether the version effective prior to October 10, 2008 or the 
version effective since October 10, 2008 is applied, the result 
is the same; as the appeal must be denied.  Moreover, while 
38 U.S.C.A. § 1725 was again amended effective February 1, 2010, 
the amendments are not applicable to this case.  See Pub. L. No. 
111-137, 123 Stat. 3495 (2010).  

Based on the notices provided to the Veteran, including the 
August 2008 notice letter, the VAMC decisions, and the December 
2008 statement of the case, the Board finds that a reasonable 
person could be expected to understand what information and 
evidence is required to substantiate the claim.  The information 
provided allowed him to effectively participate in the appeal 
process.  In this regard, the Veteran provided specific arguments 
during the pendency of this appeal in which he attempted to 
demonstrate the existence of a medical emergency.  See Veteran's 
October 2008, January 2009, and June 2010 statements.  In sum, 
the Board finds that any deficiency in the notice to the Veteran 
or the timing of the notice is harmless error.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim.  The Board further finds 
that VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e). 

  
ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran on June 29, 2008 at St. John's Medical 
Center is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


